Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 11, 2020

                                      No. 04-20-00116-CR

                                    Anton Jamail HARRIS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR3427
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER

        Appellant’s brief, due November 20, 2020, has not been filed. On December 3, 2020, we
notified appellant’s counsel, Patrick Montgomery, of the deficiency. TEX. R. APP. P. 38.8(b)(2).
We received no response. Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2),
we abate this case to the trial court and ORDER the trial court to conduct a hearing to determine
if appointed appellate counsel, Patrick Montgomery, has abandoned this appeal. The trial court
shall take such measures as may be necessary to assure appellant has the effective assistance of
appellate counsel, which may include the appointment of new appellate counsel.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than December 30, 2020. We ORDER the trial court clerk to file a
supplemental clerk’s record in this court no later than seven days after the trial court files its
findings of facts and conclusions of law.

       All appellate deadlines are ABATED pending further orders from this court.




                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court